DISl\USS and Opinion Filed September 20, 1999




                                                                     In The
                                               <!tnurt nf Appeals
                                     lJiiffq !lisfri.cf nf Wexas at Ballas
                                                          No. 05-97-00583-CV


                                              DEE H. NORTON, JR., Appellant

                                                                         v.
                              DANIEL C. SCOTT and HAROLD KAYE, Appellees


                                    On Appeal from the 95th Judicial District court
                                                Dallas County, Texas
                                         Trial Court Cause No. 93-6322-D


                                               OPINION PER CURIAM
                          Before Chief Justice Thomas and Justices Po±r and Rosenberg 2

           Before the Court is appellant and appellees' September 16, 1999 joint motion to dismiss

appeal in which they state they (1) "have reached agreement to dismiss this appeal" and (2) "agree

that the appellate costs should be charged to the party incurring same." Accordingly, we GRANT

the joint motion and DISMISS this appeal. See TEX. R. A.PP. P. 42.l(a)(l).

           Subject to any agreement of the parties, each party is ORDERED to bear its own appellate

costs. After all costs have been paid, the obligations ofDee H. Norton, Jr., as principal, and Reva


   1
       The Honorable H. Bryan Poff, Jr., Former Justice, Court of Appeals, Seventh District of Texas at Amarillo, sitting by assignment.

   2
       The Honorable Barbara E. Rosenberg, Former Justice, Court of Appeals, Fifth District of Texas at Dallas, sitting by assignment.
L. Knight and Jon Sparling as sureties on appellant's cost bond, are discharged.



                                                     PER CURIAM



Do Not Publish
TEX. R. APP. P. 47




                                               -2-
                                    Qtnurt nf 1\pp:euls
                         lJrtfth. ilhilri.ct nf ffi:exus ut ilullus
                                         .JUDGMENT
DEE H. NORTON, JR., Appellant                         Appeal from the 95 1h Judicial District Court
                                                      ofDallas County, Texas. (Tr.Ct.No. 93-
No. 05-97-00583-CV             V.                     6322-D).
                                                      Opinion delivered per curiam before Chief
DANIEL C. SCOTT and HAROLD KAYE,                      Justice Thomas and Justices Poff and
Appellees                                             Rosenberg.

        Based on the Court's opinion ofthis date, the appeal is DISMISSED. It is ORDERED
that each party bear its own appellate costs, subject to any agreement of the parties.

       After all costs have been paid, the obligations of Dee H. Norton, Jr., as principal, and
Reva L. Knight and Jon Sparling, as sureties on appellant's cost bond, are discharged.




                                                      L   A THOMAS
                                                      CHIEF ruSTICE